Citation Nr: 1043179	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1946 to 
January 1948 and in the Marine Corps from July 1948 to January 
1950.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claims.

The appellant provided testimony at a personal hearing before the 
undersigned Veteran's Law Judge in August 2010.  A transcript of 
the hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was in 
effect for tuberculosis, pulmonary, far advanced, inactive with 
left pneumonectomy, rated as 60 percent disabling, and removal of 
seven ribs, rated as 50 percent disabling, both effective 
November 11, 1954.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) was established effective 
February 2, 2000.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of DIC 
to an eligible surviving spouse in cases where a Veteran's death 
was not service connected, provided the Veteran was in receipt of 
or "entitled to receive" compensation for a service-connected 
disability that was rated by VA as totally disabling (100 
percent) (1) for a continuous period of at least 10 years 
immediately preceding death; or (2) continuously since the 
Veteran's release from active duty and for at least five years 
immediately preceding death.  See 38 C.F.R. § 3.22 (2010).

Evidence of record indicates that the Veteran was initially 
granted service connection for tuberculosis, pulmonary, chronic, 
far advanced, active, with a 100 percent evaluation effective 
October 26, 1950.  See January 1951 rating decision.  The 
disability was subsequently recharacterized as tuberculosis, 
pulmonary, far advanced, inactive with left pneumonectomy and 
removal of seven ribs, with an 80 percent evaluation effective 
November 11, 1954.  See March 1953 rating decision.  The 
disability was subsequently recharacterized again as separate 
disorders, styled as tuberculosis, pulmonary, far advanced, 
inactive with left pneumonectomy (evaluated as 60 percent 
disabling) and removal of seven ribs (evaluated as 50 percent 
disabling); the effective date of the ratings assigned was 
November 11, 1954 and the combined rating for these disabilities 
remained 80 percent.  See August 2000 rating decision.  Prior to 
his death, the Veteran was also in receipt of a total disability 
rating (the TDIU) effective February 2, 2000.  See id.  

Although the Veteran was in receipt of a total disability 
evaluation effective February 2, 2000, the total rating had not 
been in effect for a period of ten or more years immediately 
preceding his December 2005 death or continuously since the 
Veteran's release from active duty in January 1950.  As such, 
appellant does not meet the basic eligibility requirements for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the 
claim must be denied.

In addition, the appellant has not specifically alleged that 
there was clear and unmistakable error (CUE) in any prior final 
rating decisions.  As such, no further action or consideration is 
warranted.  See National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003) (NOVA II).

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Prior to the issuance of the July 2006 rating decision that is 
the subject of this appeal, appellant was advised of the evidence 
necessary to substantiate her claim for DIC under the provisions 
of 38 U.S.C. § 1318 and of her and VA's respective duties in 
obtaining evidence.  See April 2006 letter.  Accordingly, the 
duty to notify has been fulfilled concerning this claim.  The 
Board acknowledges that appellant was not provided notice of the 
appropriate disability rating and effective date of any grant of 
service connection.  There is no prejudice in proceeding with the 
issuance of a final decision, however, as her claim for DIC under 
the provisions of 38 U.S.C. § 1318 is being denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  In this case, the Board finds that all 
development necessary in adjudicating the claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 has been accomplished.  As such, 
appellate review may proceed without prejudice to appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to appellant.


ORDER

DIC under 38 U.S.C.A. § 1318 is denied.
REMAND

Unfortunately, a remand is required in regards to the remaining 
claim.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide appellant's claim so that she is afforded 
every possible consideration.  Such development would ensure that 
her due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  Specifically, she asserts that his 
service-connected respiratory condition (characterized as 
tuberculosis, pulmonary, far advanced, inactive with left 
pneumonectomy and removal of seven ribs) lead to a heart 
condition, which lead to his death.  Appellant also contends that 
the removal of one of the Veteran's lungs caused difficulty with 
controlling his asthma such that it lead to his death by hypoxia.  
See August 2006 notice of disagreement; February 2008 VA Form 9; 
August 2010 hearing transcript.  The Veteran's certificate of 
death reveals that he died of hypoxia, due to (or as a 
consequence of) stroke, which in turn was due to (or as a 
consequence of) atrial fibrillation.

Review of the claims folder reveals that additional development 
must be undertaken by the RO/AMC before a final decision can be 
issued on this claim.  As an initial matter, although an April 
2006 letter gave appellant general notice of how to substantiate 
a claim for service connection for the cause of the Veteran's 
death, it did not provide the specific notice required by Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which held that when 
adjudicating a claim for DIC, VA must provide the claimant with: 
(1) a statement of the conditions, if any, for which a Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously granted service-
connected condition; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  In addition, the April 2006 
letter did not address how the effective date of a claim is 
determined, as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In light of the foregoing, remand is necessary so the 
RO/AMC can send the appellant complete, proper notice of the 
evidence needed to substantiate her claim for service connection 
for the cause of the Veteran's death.

Secondly, it does not appear that the Veteran's complete VA 
treatment records have been associated with the claims folder.  
In pertinent part, appellant testified that a physician at the VA 
clinic in Ft. Myers indicated in 2001 or 2001 that removal of the 
Veteran's left lung had impaired his heart to the point it became 
enlarged.  See transcript.  Records from the VA clinic in Ft. 
Myers were last obtained in September 2000.  Records from the VA 
Medical Center in Tampa were last obtained in June 2000.  On 
remand, the RO/AMC must obtain any of the Veteran's outstanding 
treatment records from these facilities.  

In addition to the foregoing, pursuant to 38 C.F.R. § 3.159(c)(4) 
(2010), a medical opinion will be obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a 
medical opinion is required in this case.  This is especially 
important given the contentions raised by appellant and a 
statement made in an April 1980 letter from Dr. C.E. Clark, 
namely that the Veteran had an abnormal electrocardiogram showing 
both left ventricular hypertrophy and ST and T wave changes in 
the lateral leads that Dr. Clark noted was a combination of the 
significant leftward shift of his heart due to his left 
pneumonectomy and left ventricular hypertrophy from his 
hypertension.  

Lastly, as the claim must be remanded for the foregoing reasons, 
the Board finds that the RO/AMC should make efforts to obtain 
records from Massachusetts General Hospital, where the Veteran 
was hospitalized prior to his December 2005 death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the appellant a notice letter that 
includes a statement of the two conditions 
for which the Veteran was service-connected 
at the time of his death, as well as an 
explanation as to the information or 
evidence needed to determine a disability 
rating and effective date for a claim, as 
outlined in Hupp v. Nicholson, 21 Vet. App. 
342 (2007) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain the Veteran's treatment records 
from the Tampa VAMC, dated since June 2000, 
and from the VA clinic in Ft. Myers, dated 
since September 2000.  If these records are 
in a retired or archived status, efforts 
should be made to acquire the records.  If 
no records can be found, indicate whether 
the records do not exist and whether further 
efforts to obtain the records would be 
futile.  Document all efforts made in this 
regard.  

3.  Make efforts to obtain records from 
Massachusetts General Hospital, where the 
Veteran was hospitalized prior to his 
December 2005 death.  

4.  When the foregoing development has been 
completed, refer the claims file to an 
appropriate examiner for review.  The 
examiner should be asked to provide opinions 
on the following matters:

Is it at least as likely as not that the 
Veteran's service-connected tuberculosis, 
pulmonary, far advanced, inactive with left 
pneumonectomy and removal of seven ribs 
caused or contributed to cause his death?

Is it at least as likely as not that the 
Veteran's service-connected tuberculosis, 
pulmonary, far advanced, inactive with left 
pneumonectomy and removal of seven ribs 
caused or aggravated his fatal hypoxia, 
stroke, and/or atrial fibrillation?  

In providing this opinion, please discuss 
the November 1952 VA chest x-ray showing 
that the Veteran's heart had shifted to the 
left and the April 1980 letter from Dr. C.E. 
Clark stating that the Veteran had an 
abnormal electrocardiogram showing both left 
ventricular hypertrophy and ST and T wave 
changes in the lateral leads that was a 
combination of the significant leftward 
shift of his heart due to his left 
pneumonectomy and left ventricular 
hypertrophy from his hypertension.  

Complete rationale for the opinion(s) should 
be provided.

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the report of medical opinion.  If the 
requested report does not include an 
adequate response to the specific opinion 
requested, the report must be returned for 
corrective action.

6.  Finally, readjudicate appellant's claim 
in light of any additional evidence added to 
the record.  If the benefit sought on appeal 
remains denied, appellant and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


